Citation Nr: 1142078	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service from January 1971 until January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which reopened and denied a claim for entitlement to service connection for a back disorder.  

The Veteran had requested a hearing before a member of the Board, and a hearing was scheduled for September 2009.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for his failure to appear nor requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The claim for entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of a November 1976 rating decision, the RO denied a claim for service connection for a back disorder, finding that although the Veteran sustained a back injury in service, he did not have a current orthopedic condition of the back.  The Veteran was notified and did not appeal.  

2. The evidence associated with the claims file since the November 1976 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder. 


CONCLUSIONS OF LAW

1. The November 1976 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the November 1976 rating decision is new and material; the claim of entitlement to service connection for a back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a back disorder.  In view of the Board's decision to reopen the claim, a discussion of VA's duties to notify and assist is unnecessary.

New and Material Evidence Claim

The Veteran contends that he currently has a back disorder incurred during service from falling while playing basketball.  The Veteran's claim was previously denied by a November 1976 rating decision, which found that although the Veteran had sustained a back injury in service, he did not have a current orthopedic condition of the back.  The Veteran did not file a notice of disagreement with that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

In his original November 1976 claim, the Veteran essentially claimed that he had a back disorder due to service. The RO denied service connection for that disorder in a November 1976 rating decision, which found that the record did not indicate that the Veteran had a current back disorder, though he had previously injured his back in service.  The Veteran did not file a Notice of Disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010). 

The RO received the Veteran's petition to reopen the claim in April 2006.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since November 1976, the RO received the following evidence: private medical records showing treatment for a back disorder, including treatment following a January 2004 car accident, and private medical records that note several currently diagnosed back disorders.  For example, a July 2005 private medical record from Dr. S.G.D. found post-traumatic cervical and thoracolumbar strain and sprain with myofacitis.  In a May 11, 2004 record, Dr. S.G.D. noted that a MRI found spondylotic and degenerative changes of the spine.  Additionally, in a February 17, 2007 private medical record, Dr. S.G.D. noted that, based on the Veteran's reported history and a finding of an old compression fracture, the Veteran had a pre-existing military back injury that was aggravated by the subsequent car accident.  A December 2007 VA examination also provided a negative opinion on the question of whether the Veteran's current back disorder is related to service.

The Board concludes that the evidence received since the last final disallowance of the claim is new, as it has not been previously considered. The evidence is material because it shows several current diagnoses for a back disorder, including findings of degenerative changes.  The February 17, 2007 record of Dr. S.G.D. further provided medical evidence linking a current back disorder to service.  

While the claim for service connection is not established, the newly received evidence need only help prove at least one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  Here, the new evidence is in the form of a current diagnosis of a back disorder and of a medical nexus opinion. Shade v. Shinseki, 24 Vet. App. 110, at 120 (2010). New and material evidence has been received.  Accordingly, the Board finds that the claim for service connection for a back disorder should be reopened. 


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back disorder is reopened. The appeal is granted to this extent only. 


REMAND

The Veteran contends that his currently diagnosed back disorder developed in service following a basketball injury.  In his July 2007 notice of disagreement, the Veteran referenced service treatment records surrounding that in-service injury.  

The Veteran's December 1970 enlistment examination noted that the Veteran had mild scoliosis.  The service treatment records generally indicate that he injured his back while playing basketball.  A November 1972 orthopedic consultation found him to have a bruised lumbar area.  A February 1973 orthopedic consult appears to indicate that x-ray showed wedging of the dorsal vertebra - with hyperlordotic lumbar spine. The diagnosis was back strain.  

Shortly after separation from service, the Veteran submitted a claim for service connection for a low back disorder.  The Veteran received a VA examination in June 1976. The examiner noted that the Veteran complained of lower back pain radiating through his back, following a 1973 basketball injury.  The examiner determined that there was no orthopedic condition of the back demonstrated by x-ray, though the examiner noted anterior truncation at D11-D12.  The examiner found no general medical disease.  The June 1976 VA x-ray noted slight anterior truncation of the body at D11 and D12; lumbar vertebrae and interspaces that were intact and normal lordosis.  It also indicated that the examiner suggested that lateral films be taken of the dorsal spine "to show compression better".   The examiner noted that the abnormality he was viewing could be due to Scheuermann's disease or trauma.  It was noted that the Veteran was being recalled by  X-ray, and that he failed to report for additional films.  

The Veteran's record is subsequently silent for decades.  A September 2002 chest x-ray report, by Dr. J.D., noted mild degenerative changes of the spine. The record also generally indicates that the Veteran was involved in a motor vehicle accident in January 2004.  

In a July 2005 private medical record, Dr. S.G.D. found post-traumatic chronic pain secondary to cervical, dorsal and lumbar strain/sprain with myofacitis, with aggravation of underlying degenerative changes, and spondylosis of the cervical and lumbar spine.  

In a February 2007 private medical report, Dr. S.G.D. noted that MRI testing results indicated an old compression fracture, and found chronic pain due to thoracic disc herniation and apparent aggravation of a pre-existing compression fracture of the thoracic spine, and aggravation of underlying spondylosis of the cervical and lumbar spine.  

Dr. S.G.D. subsequently found that it was apparent that the Veteran had a pre-existing military injury, noting his prior documentation of a chronic compression fracture of the thoracic spine.  The examiner noted that the Veteran had progressive problems, aggravated by his motor vehicle accident, which essentially indicated an aggravation of the pre-existing condition.  

The Veteran also received a VA examination in December 2007.  The examiner found the current low back disorder to be attributed to degenerative disease of the lumbosacral spine and injury in 2004.  

In the present case, mild scoliosis was identified on the Veteran's entry into service.  Thus, there is evidence of a pre-existing abnormality.  In addressing the claim for service connection, VA must consider whether the Veteran had a preservice disability that underwent in-service aggravation, especially considering the Veteran's in-service injury to his back while playing basketball.   VA must also address the question of whether the Veteran's current back injury is the result of the inservice injury.  Both questions are complicated by any injuries incurred in the more recent motor vehicle accident.

While the June 1976 VA examination did not diagnose a back disorder, the examination findings did note some slight anterior truncation at D11 and D12 and other findings that were so significant that the examiner wished to have the Veteran recalled for further X-rays to determine if there was compression from trauma.  The Veteran had an intercurrent post-service motor vehicle accident in January 2004.  In a February 2007 private medical report, Dr. S.G.D. noted an old compression fracture from prior to the motor vehicle accident, and found apparent aggravation of a pre-existing compression fracture of the thoracic spine and aggravation of underlying spondylosis of the cervical and lumbar spine.  It is unclear as to whether Dr. S.G.D. reviewed all the Veteran's medical records.  While the December 2007 VA examiner opined that it was not likely that the Veteran's back problems were related to service, the Board notes that the VA examiner did not provide an adequate opinion as to the etiology of each of the Veteran's back disorders or a discussion of whether any pre-existing scoliosis was permanently aggravated by service.  

The Board finds that the Veteran had scoliosis prior to entering service, that he did have an inservice injury to the back, and that he was involved in a post-service motor vehicle accident that occurred decades following his discharge from service.  Additionally, the record shows that the Veteran has several currently diagnosed disorders involving the entire thoracolumbar and cervical spine.  It is unclear as to whether or not the Veteran now suffers from a back disability due to or aggravated by service.  

A new VA examination is thus necessary to determine the likelihood of that the Veteran had a pre-existing back disorder that was permanently aggravated by service, and the likelihood that any current back disorder is related to the inservice injury.  If possible, the examiner should attempt to identify which, if any, current back disorders are caused or aggravated by service, and which, if any, current back disorders are caused or aggravated by the motor vehicle accident.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and likely etiology of any current back disorder.  All necessary tests, including  X-rays should be performed.  The examiner should review the entire claims file, including service treatment records, the 1976 VA examination report, reports from Dr. S.G.D., the 2007 VA examination report, and this remand in conjunction with the examination.  The examiner should diagnose any and all current disorders of the back.

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the physician is requested to render opinions as to the following:

(a) Did the pre-existing mild scoliosis found on the Veteran's entrance examination undergo a permanent increase in severity during service?

(b) If an increase in scoliosis during service is found, the examiner should opine as to whether such an increase was clearly and unmistakably (obviously or manifestly) due to the natural progress of the disease/disorder.

(c) Do the findings on VA examination and X-rays in 1976 document a permanent back disability (such as a compression fracture) at that time?

(d) For each back disorder currently diagnosed, is it at least as likely as not (that is, at least a 50-50 degree of probability) that such disorder is related to some aspect of the Veteran's period of service, including, especially, the in-service basketball injury?  

(e)  To the extent possible, the examiner should attempt to identify which, if any, of the Veteran's current back disorders, are specifically due to service, or inservice aggravation of a preservice disability, and which, if any, of the Veteran's current back disorders are due to the post-service motor vehicle accident.  

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

	2.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that his cooperation in VA's efforts to develop his claim, including by reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may have a negative impact on his claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


